Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-17-00300-CV

                             IN THE INTEREST OF E.L.M.H., a Child

                    From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 16-244
                             Honorable Cathy Morris, Judge Presiding 1

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 10, 2018

AFFIRMED

           Appellant Mom appeals the trial court’s order terminating her parental rights to E.L.M.H.

Appellant’s court-appointed appellate attorney filed a brief and motion to withdraw containing a

professional evaluation of the record, asserting there are no arguable grounds to be advanced, and

concluding the appeal is frivolous. The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (stating that Anders procedures

protect indigent parents’ statutory right to counsel on appeal in parental rights termination cases

and apply in those cases). Appellant’s counsel certified that a true and correct copy of the brief

was delivered to Appellant.



1
 The Honorable Bill Palmer is the presiding judge of the 451st Judicial District Court. The order terminating
Appellant V.M.’s parental rights was signed by the Honorable Cathy Morris, Associate Judge.
                                                                                       04-17-00300-CV


       On September 22, 2017, this court issued an order advising Appellant the manner in which

she could access the appellate record. On October 11, 2017, and November 7, 2017, we advised

Appellant that if she desired to file a pro se brief, the brief was due no later than October 31, 2017.

The October 11th and November 7th orders were sent to the last known address provided by

Appellant’s counsel. Both orders were returned as undeliverable. A third copy of the order

notifying Appellant that she had the right to file a brief was sent on November 30, 2017, to an

address provided by the Texas Department of Family and Protective Services. The last order was

also returned as undeliverable. This court knows of no other address at which Appellant can be

contacted. Appellant did not file a pro se brief. See In re A.M., 495 S.W.3d 573, 582 (Tex. App.—

Houston [1st Dist.] 2016, pet. denied) (addressing brief, motions, and all correspondence to the

appellant returned and marked as undeliverable); In re A.N.M., No. 04-13-00129-CV, 2013 WL
3804582, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (acknowledging all of court’s

attempts to contact the appellant by mail were returned as “undeliverable”).

       We have thoroughly reviewed the record and the attorney’s Anders brief; we agree that the

appeal is without merit. Accordingly, we affirm the trial court’s termination order.

       However, we deny counsel’s motion to withdraw because counsel does not assert any

ground for withdrawal apart from his conclusion that the appeal is frivolous. See In re A.M., 495
S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to his client

extends through the exhaustion or waiver of all appeals, including the filing of a petition for review

in the Texas Supreme Court. See TEX. FAM. CODE ANN. § 107.016(2) (West 2014); In re P.M.,
520 S.W.3d at 27. After this court has rendered its decision, appointed counsel’s obligations to




                                                 -2-
                                                                                       04-17-00300-CV


his client may be satisfied by filing a petition for review that satisfies the standards for an Anders

brief. See In re P.M., 520 S.W.3d at 27–28.

                                                   Patricia O. Alvarez, Justice

Do not Publish




                                                 -3-